MEMORANDUM **
Michael F. Egan appeals from his guilty-plea conviction and 70-month sen*692tence for mail fraud, in violation of 18 U.S.C. § 1341, and filing a false tax return, in violation of 26 U.S.C. § 7206(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss the appeal.
Egan contends that, because his plea was not voluntary, the district court abused its discretion in denying his motion to withdraw his plea. We conclude that Egan voluntarily entered his plea and that the district court did not abuse its discretion in denying the motion. See United States v. Garcia, 401 F.3d 1008, 1011-12 (9th Cir.2005). Furthermore, the record indicates that Egan knowingly and voluntarily waived his right to appeal his conviction and sentence. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir. 2000). Therefore, we enforce the appeal waiver and dismiss this appeal.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.